Citation Nr: 1041722	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable rating for chronic 
headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. The Veteran had a hearing before the Board in April 2010 
and the transcript is of record.

At his hearing before the Board in April 2010, the Veteran 
produced recent VA outpatient treatment records in support of his 
claims.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence submitted 
was accompanied by a signed waiver of local jurisdictional 
review.

The Board notes during the pendency of this appeal the Court held 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a 
claimant identifies PTSD without more, it cannot be considered a 
claim limited only to that diagnosis, but rather must be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  

In this case, the Veteran claims entitlement to PTSD based on 
claimed in-service combat events.  Recent VA outpatient treatment 
records also indicate diagnoses of an adjustment disorder and a 
mood disorder, possibly related to the Veteran's service-
connected chronic headaches.  The record does not indicate, and 
the Veteran has never specifically claimed, that these diagnoses 
are related to the Veteran's alleged in-service combat exposure.  
For these reasons, the Board finds these other psychiatric 
diagnoses cannot be considered "encompassed" with the current 
PTSD claim on appeal, but rather raise a separate issue that is 
not currently before the Board here.  

Accordingly, the Board finds the record reasonably raises 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, to include 
secondary to service-connected headaches, but the Board 
does not have jurisdiction over this issue because the 
matter has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The issue, therefore, is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat during his military 
service and there is no corroboration or verification of the 
occurrence of the Veteran's claimed stressors.

2.  The Veteran's PTSD has not been attributed to any verified 
in-service stressful incident.

3.  The Veteran's headaches are not manifested by true 
characteristic prostrating attacks averaging at least one in two 
months over the last several months.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010); 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).

2.  The schedular criteria for an initial compensable rating for 
chronic headaches have not been met for any period of the appeal. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in March 2007, February 2008 and May 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letters also explained how disability ratings 
and effective rates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, such as the PTSD issue on appeal here, the 
Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

In this case, medical records after service do indicate the 
Veteran has been diagnosed with various psychiatric conditions, 
to include PTSD.  The Board concludes, however, that an 
examination is not needed in this case because, as will be 
discussed more thoroughly below, the only evidence establishing 
the possibility of an "in-service event, injury or disease" 
responsible for his PTSD is his own lay testimony, which the 
Board concludes is simply not credible.  The Veteran claims he 
has PTSD as a result of an in-service explosion in some combat 
zone where he allegedly sustained a head injury.  VA outpatient 
treatment records dated in 2008 and 2009 indicate the Veteran 
self-reported this incident to be in Vietnam, but the Veteran 
indicated both during his hearing before the Board in April 2010 
and on his May 2007 stressor worksheet that he does not recall 
the location of the explosion.  During his hearing, the Veteran 
indicated he was transported from his ship by helicopter to some 
location where he was asked to assist in electrical repair.  
(Hearing Transcript at 15).  On his stressor worksheet dated May 
2007, the Veteran similarly reported the explosion incident on or 
around June or July 1973 and similarly does not identify the 
exact location of his electrical repair mission.  In any case, 
the Veteran's personnel records do not confirm he ever set foot 
in Vietnam.

The Veteran indicated during his April 2010 hearing that while on 
this electrical repair mission, he was scared for his life, but 
does not remember the actual explosion.  (Hearing Transcript at 
15).  In contrast, the Veteran on his May 2007 PTSD stressor 
worksheet described in detail the explosion, which he testified 
in April 2010 that he could not remember.  Specifically, he 
indicated a large noise causing his ears to ring, smelling smoke, 
tasting dirt and feeling his eyes burn and itch.  He also 
reported being transported to a hospital for nine and a half 
months where he was in and out of consciousness and was induced 
into a coma for 4 days while laboratory tests were conducted.  

The Veteran's service treatment records reflect the Veteran 
started complaining of headaches around October 1973 with vision 
disturbances, several months after the Veteran's alleged June or 
July 1973 electrical repair mission.  The Veteran was ultimately 
hospitalized in December 1973 to further explore the likely 
etiology of his headaches and visual problems, but as will be 
discussed more thoroughly below, the service treatment records 
simply do not confirm any explosion, head trauma or acute injury.  
The records do not confirm the Veteran was induced into a coma 
for four days or ever lost consciousness related to his 
headaches.  Rather, the Veteran was medically discharged for 
cephalgia of unknown etiology after all medical tests returned 
within normal limits and medications proved to be of no help to 
alleviate the Veteran's symptoms.  

For these reasons, the Board finds the elements of McLendon are 
not met and a VA examination associated with the Veteran's PTSD 
claim is not warranted.  That is, although there is some medical 
evidence of a diagnosis of PTSD, there is no credible indication 
that the current diagnosis may be related to an in-service event, 
injury or disease.  See id.; Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.  

With regard to increased rating claims, such as the headaches 
issue on appeal here, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examination November 
2007.  The examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disability since 
he was last examined.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA, which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  The Veteran, during his 
hearing before the Board in April 2010 indicated he suffers from 
constant headaches lasting two to three days with nausea, 
pounding and constant pain.  (Hearing Transcript at 7-11).   The 
2007 VA examiner similarly noted the Veteran's complaints of 
three to five headaches per week with pain lasting from hours to 
days with nausea.  The 2007 examiner noted the Veteran does not 
take any medications for his headaches.  The Veteran's spouse, 
similarly, confirmed at the April 2010 hearing that the Veteran 
still does not take any medications or undergo specific treatment 
for his headaches.  (Hearing Transcript at 11, 13-14).  In short, 
the findings within the 2007 VA examination report are consistent 
with the reported symptoms and manifestations indicated by the 
Veteran and his spouse during the April 2010 hearing before the 
Board.

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examination in 
this case is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claim.  

Credibility

The Board notes that the Veteran's statements were considered.  
The Veteran, however, proved to be a poor historian. Credibility 
is an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are inconsistent.  

The Veteran claims that he suffered an in-service concussion in 
June or July of 1973 when he was flown off his naval ship to some 
combat location to assist with an electrical repair.  (See 
Hearing Transcript at 15; see also May 2007 PTSD stressor 
worksheet).   More recently, VA psychiatrists in 2008 and 2009 
medical records indicate the Veteran specifically states he was 
flown by helicopter to Vietnam.  

At this location, which he sometimes reports as being Vietnam, 
the Veteran testified at his hearing before the Board that he 
blacked out and awoke in a naval hospital in California where he 
was told he was in an explosion.  (Hearing Transcript at 15).  In 
contrast, within his May 2007 PTSD stressor worksheet, the 
Veteran indicates he heard a loud noise causing ringing in his 
ears, that he tasted dirt and smelled smoke.  He further 
indicates in the May 2007 stressor worksheet that he did not 
black out, but rather was in and out of consciousness.  The 
Veteran testified and indicated in his stressor worksheet that he 
was hospitalized for over nine months and received a Purple Heart 
for his injury.  (See Hearing Transcript at 20; see also May 2007 
PTSD stressor worksheet).  While hospitalized, the Veteran 
indicated in his stressor worksheet that the doctors induced him 
into a four day coma to conduct laboratory tests.  Ultimately, 
the Veteran claims he was discharged from the military due to 
chronic headaches and "battle fatigue."  (Hearing Transcript at 
20).

In short, the Veteran claims due to an in-service explosion, he 
suffered a head injury with concussion and incurred both chronic 
headaches and PTSD.  His testimony not only contradicts himself, 
but also is at odds with the medical evidence.  The Veteran's DD-
214 and personnel records confirm the Veteran was in the Navy 
serving as an electrician, but do not confirm the Veteran ever 
set foot in Vietnam.  These records similarly do not confirm a 
Purple Heart award or any other medal indicative of combat.

The Veteran claims his headaches are a result of an in-service 
concussion.  While the Veteran's headaches are already service-
connected, the Board finds noteworthy that his service treatment 
records do not confirm in-service head trauma and do not confirm 
any instances of loss of consciousness.  The Board finds 
noteworthy that the only head trauma noted in the service 
treatment records are head injuries that occurred prior to 
service.  That is, the Veteran self-reported a childhood head 
injury with laceration and sutures on his February 1971 entrance 
examination.  No residuals or diagnosis was noted at that time.  
At the time of his discharge, the 1974 Report of the Medical 
Board indicated a history of childhood head injuries at the age 
of seven and ten, to include concussion, but no residuals were 
found.

While the Veteran claims this explosion occurred in June or July 
1973, additionally, the Veteran's service treatment records 
indicate he first complained of headaches in October 1973.  At 
that time, the Veteran reported headaches on the left side of his 
face with fuzzy vision in his left eye.  The Veteran was provided 
ophthalmologic and neurologic examinations, but no physician 
could find any objective abnormality other than a "bump" on the 
left side of his neck.  Indeed, the ophthalmologist noted in an 
October 24, 1973 treatment record that the he suspected 
"supratentorial factors" for the Veteran's complaints. The 
Veteran's "benign lymph node" of the left neck was removed with 
minor surgery in November 1973, but his complaints of chronic 
headaches persisted.  According to personnel records, the Veteran 
was transferred to a naval hospital in December 1973 for further 
treatment.  This is in stark contrast to the Veteran's testimony 
that he awoke in a naval hospital after acute injuries from an 
explosion in June or July 1973.  

While hospitalized in December 1973, there simply is no record 
that the Veteran ever lost consciousness or was induced into a 
coma.  There is also no record of an in-service head injury.  
Rather, the 1974 Report of the Medical Board at that time 
indicated that all skull and bone scans were normal and no 
etiology could be found responsible for the Veteran's headaches.  
The Veteran was diagnosed with "cephalgia of undetermined 
etiology" and found unfit for retention in the Navy. The Veteran 
was ultimately medically discharged for his chronic headaches, 
but there simply was no evidence at that time of a head injury.  
The Veteran was also not diagnosed with or discharged due to 
"battle fatigue" as he claims.  (See Hearing Transcript at 20). 

The Veteran's chronic headaches are currently service-connected, 
and the Board is not disputing or reviewing the Veteran's grant 
of service connection for chronic headaches.  Rather, the Board 
finds the medical history of the Veteran's headaches relevant as 
to the Veteran's overall credibility.  The Veteran has told VA 
physicians and psychiatrists that he is currently service 
connected for headaches secondary to traumatic brain injury.  
(See, e.g., VA outpatient treatment record dated August 1, 2008).  
That simply is not consistent with the service treatment records 
as outlined above. 

The Board further finds noteworthy an April 2007 VA outpatient 
treatment record by a VA psychiatrist where the psychiatrist 
labels the Veteran a "poor historian."  At that time, the 
Veteran could not remember why he was hospitalized for nine 
months in the Navy and when asked about in-service stressors, 
merely identified one incident where he "saw some body parts."  
More recent VA psychiatric records, dated 2008 and 2009, indicate 
a diagnosis of PTSD related to "combat" or, more specifically, 
the in-service explosion incident.  

The Veteran has also inconsistently reported the nature of his 
treatment for his headaches.  At times, the Veteran indicated he 
does not take any medication for his headaches because no 
medicine ever prescribed ever brought him any relief of his 
symptoms.  (See, e.g., November 2007 VA examination report).  In 
contrast, within the Veteran's July 2008 substantive appeal form 
the Veteran stated he takes medications and "shots in [the] 
forehead" for his headaches.  The Veteran also contradicted 
himself within the April 2010 hearing before the Board.  
Initially when asked, the Veteran indicated he does take 
medications for his headaches.  (Hearing Transcript at 11).  
Thereafter, his wife indicated that his medications prescribed 
were not for his headaches, but for unrelated medical conditions.  
(Hearing Transcript at 11).  The Veteran then explained he 
follows his physicians' advice and takes whatever medications 
they prescribe him.  After going back and forth with his 
testimony, the Veteran ultimately conceded he does not have any 
current specific treatment for his headaches.  (Hearing 
Transcript at 13-14). 

VA outpatient treatment records from 2007 to 2009 indicate the 
Veteran did not seek treatment for decades after service for his 
headaches because medications do not help.  (See, e.g. VA 
outpatient treatment record dated March 2007, the Veteran's 
initial visit to a VA facility).  In May 2007, VA outpatient 
treatment records indicate the Veteran tried for a short period 
of time a new medication for his headaches, but less than one 
month later ceased using the medication because, according to a 
June 2007 VA outpatient treatment record, the drug caused mood 
swings and was "not helping."  More recent VA outpatient 
treatment records dated in February 2009 and July 2009 confirm 
the Veteran does not currently take any medications for his 
chronic headaches. 

Another example of the Veteran's inconsistent statements is in 
regard to the reported symptoms of his chronic headaches.  He 
testified at his hearing and at his 2007 VA examination that he 
has constant headaches lasting anywhere from hours to days.  (See 
Hearing Transcript at 8-9 and November 2007 VA examination 
report).  He indicated his headaches cause nausea and severe pain 
where he needs to lie down.  In contrast, he testified that he 
misses very little work due to his headaches and finds his work a 
good distraction from the pain.  (See Hearing Transcript at 7).  
As indicated above, the Veteran also ultimately conceded he takes 
no medication for his headaches.  The Board finds it simply not 
credible that the Veteran's headaches are severe, constant and 
dehabilitating yet do not cause the Veteran to miss work or 
search out any sort of medicinal treatment.  

Because of the Veteran's inconsistent statements and the medical 
evidence which is contrary to his reported history of in-service 
stressful events and the severity of his headaches, the Board 
finds that the Veteran is not credible and gives greater weight 
to the contemporaneous medical records filed in this matter.  On 
the basis of the evidence, the Board's ultimate conclusion is 
that his statements are simply not credible evidence.  Moreover, 
to a large extent, as discussed above, there are objective 
documents that clearly refute his reported symptoms, in-service 
events and many aspects of his sworn testimony.  Because of the 
inconsistency, and the lack of corroborating objective evidence, 
the Board finds that the Veteran's allegations are not credible 
and have limited, if any, probative value.

Service Connection (PTSD)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (2005) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)). 

Again, with regard to the Veteran's PTSD claim, the Veteran 
claims he has PTSD as a result of an "explosion" in June or 
July of 1973.  The Veteran indicates he served as an electrician 
in the Navy, which included at times being flown out by 
helicopter to fix equipment.  On one such mission, the Veteran 
claims he was taken by helicopter to some combat zone where he 
was assisting with wires. As explained above, the Veteran at 
times indicates he was taken to Vietnam, and at other times, the 
Veteran could not identify where he was taken.  (Compare Hearing 
Transcript at 4-6, 15, and May 2007 PTSD Stressor worksheet, with 
VA outpatient treatment record dated August 1, 2008). 

He testified at his hearing before the Board in April 2010 that 
at that time he was scared for his life.  He does not remember an 
explosion, but blacked out and awoke back on his ship with a 
terrible headache.  After the headache would not subside, the 
Veteran claims he was transferred to a naval hospital in San 
Diego, California (or "Balboa Hospital") for over nine months.  
The doctors were not able to ascertain what caused the headaches 
or how to treat them and, therefore, he was medically discharged 
in 1974.  From this experience, the Veteran claims he developed 
PTSD.  (See Hearing Transcript 15 - 20).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions must 
be considered, but as explained below, the evidence is against a 
finding that the Veteran actually served in Vietnam so that these 
liberalized standards are not for application.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new 
paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, 
and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, as explained above, the Veteran claims he was under 
combat-type circumstances while he was assisting in electrical 
maintenance.  He claims at some point he blacked out, but was 
told later there was an explosion.

Despite significant efforts by the RO, the Veteran's presence in 
a combat zone or the claimed "explosion" could not be 
confirmed.  It is clear from personnel records, however, that the 
Veteran was stationed as an electrician in the Navy in 1973.  
Around October 1973 the Veteran began to complain of headaches.  
In December 1973 the Veteran was transferred to a naval hospital 
in San Diego, California and was later discharged due to his 
chronic headaches.  The Veteran is not shown to have had service 
in Vietnam.

As explained in the credibility discussion above, the Veteran's 
service treatment records, however, do not in any way indicate 
the Veteran suffered some sort of head trauma or was in Vietnam.  
Indeed, the service treatment records make clear the Veteran's 
headaches had no known cause.  The Veteran's service treatment 
records also indicate the Veteran suffered two head injuries as a 
child.  Although no residuals were found on entrance into the 
military, the Veteran did suffer a concussion at least in one of 
these childhood injuries.

The Board finds the Veteran's testimony regarding the 
"explosion" incident simply not credible.  There is, moreover, 
"clear and convincing evidence" that the Veteran did not suffer 
an in-service head injury and that his overall claimed in-service 
stressor is not "consistent with the events and circumstances" 
of his military service, including service in Vietnam.  See 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  

Specifically, the Veteran's claim that he traveled to Vietnam and 
blacked out after an explosion and awoke in a naval hospital 
where he stayed for nine months is in stark contrast to the 
service treatment records indicating the Veteran first complained 
of headaches in October 1973 (several months after the alleged 
explosion) and was transferred to a hospital in December 1973 for 
further treatment.  Within the lengthy hospitalization, 
diagnostic tests conducted and the final medical report by the 
Navy Medical Board, there is absolutely no indication that the 
Veteran suffered a head injury or concussion or was otherwise 
injured in combat.  The records include his service onboard the 
USS Prairie with no indication he travelled to Vietnam and was 
injured.

For these reasons, the Board finds the Veteran's claimed 
stressors may not be established solely by the Veteran's lay 
testimony.  Id.  Rather, there must be credible supporting 
evidence of record that the alleged stressors actually occurred 
in order to warrant service connection.  

The pertinent inquiry then is whether the Veteran has a current 
diagnosis of PTSD related to a credible, verified in-service 
stressor.  The Board concludes he does not. 

Personnel records, as indicated above, indicate the Veteran did 
serve as an electrician in the Navy with over one year in foreign 
waters.  There is nothing in the records to indicate, however, 
the Veteran was ever in Vietnam or any other combat zone.  In 
addition, as discussed above, his reported history of being in 
Vietnam has been found to not be credible. 

Service treatment records, as indicated above, provide clear and 
convincing evidence that the Veteran was not involved in or 
injured by an explosion or that he served in Vietnam.  The 
records, however, do confirm the Veteran was referred by his 
division office to see a psychiatrist in May 1973 after he 
received a letter from his wife requesting a divorce.  The 
Veteran was treated on two occasions with the diagnosis of 
reactive depression.  On separation, however, no psychiatric 
diagnosis was noted.  The Board notes that the Veteran never 
complained of symptoms pertinent to PTSD or the claimed in-
service explosion specifically.  In regard to any psychiatric 
disorder other than PTSD, as discussed above, this matter has 
been referred to the RO for appropriate action. 

After service, in April 2007 the Veteran was found to be a "poor 
historian" by a VA psychiatrist where, at that time, the Veteran 
indicated he was pulling wires in Vietnam and ended up in a naval 
hospital, but he does not remember why he was there.  The only 
stressor the Veteran identified at that time was seeing "some 
body parts one time."  The April 2007 VA psychiatrist diagnosed 
the Veteran with a mood disorder, but could not definitively 
diagnose PTSD based on the identified stressor.  Ultimately, the 
Veteran was diagnosed with PTSD related to "combat" and, 
specifically, the electrical repair mission described by the 
Veteran in August 1, 2008.  The VA psychiatrist at that time 
indicates the Veteran was flown by helicopter to Vietnam for 
repair activities where he was exposed to open gunfire and an 
explosion where he suffered a head injury.  The Veteran was 
diagnosed with "PTSD secondary to combat."  This diagnosis is 
also noted in 2009 VA outpatient treatment records.

The Board finds the diagnosis of PTSD was not based upon a 
confirmed stressor from service. The preponderance of the 
evidence is against a finding that the Veteran served in Vietnam 
or engaged in combat with the enemy during active service.  In 
addition, the record does not otherwise contain independent 
evidence which confirms his account of in-service stressors or 
service in Vietnam.  His lay statements alone are insufficient to 
corroborate the claimed stressor here because, for reasons 
explained above, the Board finds his statements simply not 
credible and contrary to the "clear and convincing evidence" of 
record.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran was involved in an 
"explosion" or otherwise engaged in combat with the enemy while 
on active duty. There is no independent verification of his 
reported in-service stressors or that he served in Vietnam.  
There is clear and convincing evidence against the Veteran's 
claim and, therefore, there is no benefit of the doubt that could 
be resolved in favor of the Veteran.  



Increased Rating (Headaches)

The Veteran claims that the symptoms and pain from his chronic 
headaches warrants a compensable rating.  Specifically, he claims 
that his headaches are constant, lasting anywhere from two to 
three days with little relief between attacks.  He further 
testified that his headaches cause nausea and a feeling that his 
"eyeballs [are] pounding." He further testified that medicine 
brings little relief and, therefore, he has not sought much 
treatment through the years.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the issue involves the 
assignment of an initial rating for a disability following the 
initial award of service connection for that disability, which is 
the case here, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained 
below, staged ratings are not appropriate here because the 
Veteran's complaints have been consistent throughout the 
appellate time frame.

The current 0 percent rating was assigned under Diagnostic Code 
8100, for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100.  Although the medical evidence does not reflect a 
diagnosis of migraines specifically, the RO applied DC 8100 by 
analogy.  Under this provision, a compensable 10 percent rating 
is warranted for migraine headaches manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  In contrast, a noncompensable rating is assigned 
for attacks less frequently.  Id.

A 30 percent rating is warranted for migraine headaches 
manifested by characteristic prostrating attacks occurring on an 
average of once a month over the last several months. A 50 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks, productive 
of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

To that end, it should be noted that the Board did consider all 
of the Veteran's subjective descriptions of his condition, to 
include the severity and frequency of the headaches and the 
effect it has had on his daily life.  As explained more 
thoroughly in the credibility portion of this opinion above, 
however, the Board finds the Veteran's statements regarding his 
symptoms and the severity of his condition inherently 
inconsistent and, therefore, not credible.

The Veteran, for example, claims that his headaches are nearly 
constant and can last anywhere from two to three days.  (Hearing 
Transcript at 9).    He testified they are so severe that his 
face "vibrates" and he finds no relief unless he is lying down 
in bed.  (Hearing Transcript at 8).  In contrast, he concedes 
that he has missed very little work and actually finds work to be 
a good distraction from his pain.  (Hearing Transcript at 7).  
There is also no objective evidence of frequent absenteeism, poor 
performance or any other appreciable interference with his full-
time job that would support the alleged frequency and severity of 
his headaches.

Also at odds with the Veteran's alleged frequency and severity of 
his headaches, is the fact the Veteran receives virtually no 
treatment for his condition.  The Veteran concedes he did not 
seek any treatment for his headaches for the first three decades 
after his military service because in his experience no 
medication ever helped with the symptoms.   
 
VA outpatient treatment records confirm the Veteran went to his 
initial visit at a VA medical center in March 2007, over three 
decades after service.  At that time, the Veteran indicated he 
had not sought treatment for his headaches since the 1970s.  He 
complained of chronic headaches four to five times a week with 
nausea and pain behind his eyes.  In May 2007, a VA physician 
suggested a new medication for his headaches, but less than one 
month later in June 2007 the Veteran indicated he was no longer 
taking the medication because it caused mood swings and was "not 
helping."  More recent VA outpatient treatment records from 
February 2009 and July 2009 confirm the Veteran is not taking any 
medications for his chronic headaches.

The Veteran has inconsistently indicated whether he actually is 
on a medication regimen for his headaches.  Despite VA records 
indicating the Veteran is not taking any medicine, on his 
substantive appeal form dated September 2008, the Veteran claimed 
he was on medications for his headaches and receiving "shots in 
[the] forehead."  VA medical records do not confirm any such 
treatment.

He further contradicted himself at his hearing before the Board 
in April 2010 where initially he testified that he was on 
medication for his headaches.  (Hearing Transcript at 11).  His 
wife, however, corrected him and indicated the medication he was 
taking was for unrelated medical conditions.  (Hearing Transcript 
at 11).  The Veteran ultimately conceded he was not receiving any 
specific treatment for his headaches despite the alleged severity 
and frequency of the headaches.  (Hearing Transcript at 13-14).

The Veteran was afforded an appropriate VA examination in 
November 2007.  The examiner at that time noted the Veteran's 
complaints and his reported medical history of an in-service head 
injury.  Specifically, the examiner noted the Veteran's self-
reported in-service head injury with loss of consciousness and 
lengthy hospitalization.  The examiner noted the Veteran's 
subjective complaints of headaches three to five times a week 
behind the eyes lasting from hours to days.  The Veteran also 
complained of nausea, but no vomiting, photophobia and 
phonophobia.  The Veteran told the examiner he has to "[lie] 
down and rest when the headache starts."  The examiner further 
noted the Veteran was on no medications.  

Upon examination, the examiner concluded the Veteran did not have 
true "migraines."  As for frequency of prostrating attacks, 
therefore, the examined found the inquiry not applicable.  Rather 
the examiner diagnosed the Veteran with chronic headaches opining 
that his condition was "not significant, since the patient does 
not take medications."

The Veteran disagreed with the examiner's report on his January 
2008 Notice of Disagreement (NOD) indicating that he does not 
take medication because medication provides no relief and not 
because his headaches are insignificant.  

The Board finds, however, the examiner's opinion persuasive.  The 
examiner noted the Veteran's complaints and reviewed the 
Veteran's pertinent medical history, to include his service 
treatment records.  After a thorough examination, the examiner 
found no objective evidence of true migraines.  The Board further 
finds noteworthy that the examiner accepted the Veteran's 
reported symptoms in rendering the opinion that his headaches 
were "not significant, since the [Veteran] does not take 
medications." 

The Board finds it simply not credible that the Veteran would, on 
the one hand, have frequent and severe prostrating attacks 
rendering the Veteran bedridden, but, on the other hand, miss 
"very little work" days with no medicinal intervention.  The 
Board further finds incredible that the Veteran is in constant 
pain, but does not seek regular treatment or explore other 
medical options.  

In short, the Veteran claims that his headaches are so frequent 
and severe that he is in constant pain and requires bed rest.  In 
contrast, the Veteran further testified he misses very little 
work and seeks virtually no treatment for his headaches.  At 
times the Veteran claims he is on prescribed medication, but in 
other statements indicates he does not take medication because 
they do not work.  Because of the Veteran's inconsistent 
statements and the lack of supporting contemporaneous objective 
evidence, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter. 

The objective medical evidence, in contrast, paints a picture of 
a mild condition with headaches that do not cause any true 
prostrating attacks.  Cf. WEBSTER'S NEW WORLD DICTIONARY OF 
AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080 (defining 
"prostration" as "utter physical exhaustion or helplessness.").  
Thus, a rating greater than the noncompensable rating currently 
assigned is not warranted in this case.  There simply is no 
objective evidence supporting the severity or frequency described 
by the Veteran. There is also no other applicable criteria that 
would warrant a greater rating.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
headaches is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's chronic headaches 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describe the Veteran's 
disability's level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." Indeed, 
the Veteran concedes that he has missed "very little work" due 
to his chronic headaches.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign a higher rating for the 
Veteran's headaches.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to an initial compensable rating for chronic 
headaches is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


